FILED
                             NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERARDO A. DIAZ JAVIER,                          No. 06-72121

               Petitioner,                       Agency No. A079-160-876

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Gerardo A. Diaz Javier, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law. Altamirano v. Gonzales, 427 F.3d 586, 591

(9th Cir. 2005). We deny the petition for review.

      Contrary to Diaz Javier’s contention, the BIA properly determined that he

participated in alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i).

According to his Record of Sworn Statement, Diaz Javier knew that one passenger

in the vehicle he drove lacked legal documentation to enter the United States, yet,

when the immigration agent asked him for documentation to enter, he nonetheless

presented the agent with that passenger’s fraudulent documentation. Thus, Diaz

Javier “provided some form of affirmative assistance to the illegally entering

alien.” Altamirano, 427 F.3d at 592.

      PETITION FOR REVIEW DENIED.




                                          2                                      06-72121